 


109 HR 6336 IH: To amend title 4, United States Code, with respect to the flying of the National flag at half-staff pursuant to the order of a Governor of a State, territory, or possession.
U.S. House of Representatives
2006-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6336 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2006 
Mr. Stupak introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 4, United States Code, with respect to the flying of the National flag at half-staff pursuant to the order of a Governor of a State, territory, or possession. 
 
 
1.Authority of Governors to order the National flag to be flown at half-staff under specified circumstances 
(a)Death of a member of the Armed ForcesSection 7(m) of title 4, United States Code, is amended by inserting or the death of a member of the Armed Forces from any State, territory, or possession who dies while serving on active duty after present or former official of the government of any State, territory, or possession of the United States.  
(b)Federal facility consistency with State proclamationsSection 7(m) of title 4, United States Code, is amended by inserting after the Governor of that State, territory, or possession may proclaim that the National flag shall be flown at half-staff. the following new sentence: When the Governor of a State, territory, or possession issues a proclamation described in the preceding sentence, the National flag flown at any Federal installation or facility in that State, territory, or possession shall be flown at half-staff consistent with that proclamation.. 
 
